Citation Nr: 1622506	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.  Barone, Counsel



INTRODUCTION

The Veteran had active service from November 1980 to November 1987.

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for anxiety disorder and declined to reopen a claim of entitlement to service connection for PTSD.  

In October 2013, the Board reopened the claim of entitlement to service connection for PTSD, and remanded the appeal for development of the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, which he has described as PTSD.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1) (2015); see also 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

Service treatment records are negative for complaints, abnormal findings, or diagnoses of any psychiatric disorder.  The Board acknowledges that the Veteran was seen on mental health intake in April 1987, with somatic complaints relating to marital problems.  Post-service VA records document diagnoses of senile dementia, major depressive disorder, and anxiety disorder not otherwise specified (NOS).

In March 2004, the Veteran stated that he was assigned a job that he was not qualified to perform, and that he was nervous all of the time.  He did not elaborate.  

March 2005, the RO denied service connection for PTSD on the basis that there was no diagnosis of such.  

A June 2009 VA mental health record notes the Veteran's report of being tasked during service with recovering bodies of service members killed in plane crashes.  He noted that this occurred at the various bases at which he was stationed.  

In September 2009, the RO determined that the Veteran had not provided sufficient information to allow it to seek verification of a stressor.  Subsequently in September 2009, the RO declined to reopen the Veteran's claim on the basis that there was no evidence of a diagnosis, and that a stressor supporting a diagnosis of PTSD had not been corroborated.  

On VA examination in December 2013, the diagnosis was PTSD.  The examiner did not recite a history pertaining to the Veteran's post-service treatment or other diagnoses of record.  He concluded that PTSD was related to the Veteran's reported stressor of being tasked during service with gathering remains of military personnel killed in plane crashes.  He further indicated that the Veteran's reported stressor was related to his fear of hostile military or terrorist activity.  

The Board notes that the stressor reported by the Veteran has not been verified.  Moreover, the examiner did not reconcile this reported stressor with the fact that the Veteran's Air Force occupational specialty was as a food service worker.  Finally, the Veteran has not alleged that his claimed stressor is related to his fear of hostile military or terrorist activity, and the record does not support a finding that such a stressor is consistent with the places, types, and circumstances of the Veteran's service.  It therefore appears that the examiner did not fully review the record, to include the Veteran's service personnel records, which are in fact associated with the electronic file.

In essence, resolution of this appeal turns on whether a claimed stressor can be verified, and if so, whether such stressor supports the diagnosis of PTSD.  As such, the Board concludes that remand is necessary to allow the Veteran to elaborate on the stressor reported to his mental health provider in June 2009, and for the AOJ to seek confirmation of any reported stressor.  If a stressor is confirmed, the Veteran should then be afforded an additional VA examination to determine whether such stressor supports a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide specific information regarding the stressor(s) underlying his claimed PTSD.  

Upon receipt of the Veteran's response, the service department should be requested to review the reported stressor(s) for verification purposes.  

2.  If any stressor is verified, the Veteran should be afforded a VA examination to determine whether he has PTSD which is related to a verified stressor(s).  The record must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder other than PTSD is related to any disease or injury in service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



